DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This application has been examined.  Claims 1-9 are pending.
2.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A.	As per claim 1, Fig. 1 shows the elements and interconnections of the various claimed modules.  It is noted that the Fig. 1 shows a connection between modules 3 and 4 whereas the claim as recited omits this connection (the claim merely recites connections between block 3 with blocks 1 and 7).  It is unclear whether this omission was intended or should have been included in the claim to be consistent with Fig. 1.
B.	As per claim 2, at lines 7-8 “the remaining parking space” lacks antecedence since there is no previous recitation of a remaining parking space.  
C.	As per claim 3, at line 3 “the charging signal” lacks antecedence since there is no previous recitation of a charging signal.
D.	As per claim 5, at line 3 “the charging stop signal” lacks antecedence since there is no previous recitation of a charging stop signal.  At line 5 “the power-off mode” lacks antecedence since there is no previous recitation of a power-off mode.
E.	As per claim 7, at line 5 “the remaining parking space inquiry module” lacks antecedence since there is no previous recitation of a remaining parking space inquiry module.  At line 6 “the remaining parking space information” lacks antecedence since there is no previous recitation of a remaining parking space information.  At lines 7-8 “the vacant parking space information” lacks antecedence since there is no previous recitation of a vacant parking space information.
F.	As per claim 8, at line 3 “the maximum driving distance” and “the remaining battery capacity” lack antecedence since there is no previous recitation of these limitations.  At lines 7 and 11 the claim is unclear as to what is meant by “stroke” (each occurrence).  At line 12 “the low power mode” lacks antecedence since there is no previous recitation of a low power mode.  At line 13 “the vehicle status and location information” lacks antecedence since there is no previous recitation of a vehicle status and location information.

4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2018/195336 A1 (hereinafter D1).
 	As per claim 1, D1 discloses: 
An automatic charging system for intelligent driving electric vehicles (Figs. 2, 3), comprising a vehicle-mounted terminal (Fig. 2) and a charging terminal (Fig. 3); the vehicle-mounted terminal comprises a battery module [0078-battery pack]; the battery module is communicatively connected to a battery management system [0078- vehicle charging control 140], and the battery module is electrically connected to a power receiving controller [0078- power receiving system 160]; the battery management system is communicatively connected to a vehicle control unit [0078- autonomous driving system] via a 
6.	Claims 2-9, as best interpreted given the deficiencies noted above, are distinguishable over the prior art insofar as the prior does not disclose or reasonably suggest the combination of claimed elements and/or each of the method steps performed by the combination of claimed elements.
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The cited documents represent the general state of the art of automatic charging facilities for electric vehicles, in particular autonomous electric vehicles.  The prior art includes (valet) parking facilities offering inductive charging of autonomous electric vehicles and includes managing of parking spaces and billing for such services.
s 2-9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J ZANELLI whose telephone number is (571)272-6969. The examiner can normally be reached Mon.-Thur. 9 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on 571-272-6781 or you can reach supervisor Peter Nolan at 571-270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J ZANELLI/Primary Examiner, Art Unit 3661